Citation Nr: 0416812	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-18 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a disability of the 
right lower extremity.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to May 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO) which denied entitlement to 
service connection for malaria, hearing loss and a right leg 
condition.  

The record reflects that a motion to advance this case on the 
Board's docket was filed on the veteran's behalf by his 
accredited representative in June 2004.  Taking into 
consideration the veteran's age, his motion for advancement 
on the docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Clarification of issue on appeal

The Board notes that in his initial claim of entitlement to 
service connection, which was filed in December 2002, the 
veteran referred to a disability of the "right leg below 
knee".  The February 2003 rating decision reflects that the 
RO denied service connection for a right leg condition, 
specifically a knee problem.  However, in his July 2003 
substantive appeal, the veteran referred to being "cut on 
the bottom of my foot".  It is unclear whether this is the 
same disability as he sought service connection for in 
December 2002.  Insofar as the veteran seeks service 
connection for a specific right foot disability in addition 
to a right leg disability, he should contact the RO an 
clarify the matter.  

The issues of entitlement to service connection for hearing 
loss and a disability of the right lower extremity are 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.





FINDINGS OF FACT

1.  The veteran had tropical service in Burma.  

2.  The medical evidence of record does not show a current 
diagnosis of malaria or any residuals of claimed exposure to 
malaria.  


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to service connection for malaria.

The veteran seeks entitlement to service connection for 
malaria.  As was noted in the Introduction, the veteran's 
hearing loss and right lower extremity disability claims are 
being remanded for additional development.  

At the outset of its discussion, the Board wishes to make it 
clear that extensive searches for service medical records for 
the veteran's period of active service from December 1943 to 
May 1946 have been unsuccessful.  See Request for Information 
from the National Personnel Records Center (NPRC) dated in 
February 2003.  It was suspected by the RO that the veteran's 
service medical records may have been destroyed in a July 
1973 fire at the NPRC, and the Board has no reason to doubt 
that such may be the case.  

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
finding and conclusion.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the veteran's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusion.

The VCAA 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The VCAA eliminated the concept of a well grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In  Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issues on appeal.  The record reflects 
that the veteran has been informed of the various 
requirements of law pertaining to his appeal in the April 
2003 Statement of the Case (SOC).  Crucially, the RO informed 
the veteran of VA's duty to assist him in the development of 
his claim in a letter dated in December 2002.  This letter 
advised the veteran of the provisions relating to the VCAA, 
to include advising him that he could provide medical 
evidence showing that his malaria was related to his military 
service.  Specifically, he was advised that he could provide 
the names, addresses, and approximate dates of treatment for 
all VA and non-VA health care providers who had treated him 
for malaria.  He was informed as well that he could provide 
VA authorization to obtain any private medical records by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the initial adjudication of this claim (by 
rating decision in February 2003).  Therefore, there is no 
prejudice to the veteran in proceeding to consider the claim 
on the merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes VA medical records and a 
statement from the veteran's former spouse.  The veteran and 
his representative have not identified any outstanding 
evidence.  

As discussed above, the veteran's service medical records for 
his period of active duty from December 1943 to May 1946 are 
not on file.  There is information in the file from the NPRC 
that extensive searches for the records have been 
unsuccessful.  Therefore, it is clear that additional 
attempts to obtain those records would be futile and would 
only serve to delay resolution of this appeal.  See 38 U.S.C. 
§ 5103A(2) [VA is not required to provide assistance to a 
claimant if no reasonable possibility exists that such 
assistance would aid in substantiating the claim]; see also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The Board notes that the veteran has not been afforded a VA 
examination in conjunction with his claim for service 
connection for malaria.  The VCAA and implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but (a) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (b) 
establishes that the veteran suffered an event, injury or 
disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).

The Board has concluded that a remand for physical 
examination of the veteran and/or a medical nexus opinion is 
not warranted as to this issue.  As discussed in more detail 
below, there is no current diagnosis of malaria.  Given the 
absence of medical evidence documenting a current diagnosis 
of malaria, any current medical opinion regarding a nexus 
between the claimed disability and service could not be based 
on the review of contemporaneous, objective medical evidence.  
A medical opinion that is based on the veteran's reported 
history is of no probative value.  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  Because any current medical opinion 
would be of no probative value, the Board finds that a VA 
examination or medical opinions regarding a nexus to service 
are not required prior to considering the substantive merits 
of the veteran's claims.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159; see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1991) [strict adherence to procedural rules is not required 
if no benefit would flow to the veteran].  

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of current disability attributable to malaria.  The veteran 
has been provided the opportunity to present evidence 
pertaining to current disability, and he has not done so.  

The Board additionally observes that general due process 
concerns have been satisfied in this case.  The veteran and 
his representative have been accorded appropriate opportunity 
to present evidence and argument in support of his claim.  
See 38 C.F.R. § 3.103 (2003).  In correspondence received in 
April 2004, the veteran stated that he wished to cancel his 
previous request for a travel Board hearing.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Certain tropical diseases shall be granted service connection 
as a result of tropical service, although not otherwise 
established as incurred in service if manifested to a 
compensable degree within one year of discharge from service.  
Malaria is one of the diseases listed as eligible for 
presumptive service connection as a tropical disease.  38 
C.F.R. §§ 3.307(a)(4), 3.309(b) (2003).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2003).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

Factual background

As noted above, service medical records from the veteran's 
period of active duty from December 1943 to May 1946 are 
missing.  

Post-service medical evidence consists of VA outpatient 
treatment records dated from September 2000 to November 2002.  
The records are negative for a diagnosis of malaria or any 
residuals of claimed exposure to malaria.  An October 2000 
treatment record does note that the veteran had malaria while 
he was in service and an August 2001 record states that he 
"has malaria".  These references were included in the 
sections reporting the veteran's medical history and 
complaints.  

In an April 2002 statement, M.W., the veteran's former 
spouse, stated that the veteran contracted malaria in service 
and had reoccurring episodes and yellow skin tone after 
service.  

Analysis

The veteran contends that he contracted malaria in Burma 
during World War II and has had malaria off and on ever 
since.  

As noted above, in order to establish service connection for 
malaria, there must be (1) evidence of a current disability; 
(2) evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to Hickson element (1), the Board notes that the 
record is negative for a current diagnosis of malaria.  It is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  The 
medical records do not show a current diagnosis of malaria or 
any residuals of claimed exposure to malaria, and the 
veteran's claim fails on that basis.  
  
The Board notes that the references to malaria contained in 
October 2000 and August 2001 VA treatment records were 
clearly intended to reflect the veteran's own reported 
medical history and were not meant to signify any current 
diagnosis.  As evidence, the Board points to the fact that 
the malaria references were included in the sections 
reporting the veteran's complaints and medical history and 
were not repeated when the diagnoses were provided.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The veteran was asked to identify medical care providers who 
had treated him for malaria since service, but he failed to 
do so and the medical evidence shows no such treatment.  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of the 
claimed disability, it is now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

In the absence of a current diagnosis of malaria, service 
connection may not be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In short, Hickson element (1) has 
not been met.  Service connection must be denied on that 
basis alone.  

For the sake of completeness, the Board will briefly address 
the remaining two elements.

With respect to Hickson element (2), in-service disease or 
injury, as noted above the veteran's service medical records 
are unavailable.  The veteran has stated, however, that he 
contracted malaria while serving in a field hospital in 
Burma.  The Board accepts as true the veteran's statement 
that his period of active duty included service in Burma, a 
tropical country.  Therefore, he is entitled to a presumption 
of service connection for malaria if the evidence shows that 
the condition manifested to compensable degree within a year 
after service.  However, the record does not contain a 
current diagnosis of malaria or residuals thereof.  To 
warrant presumptive service connection for a tropical 
disease, the veteran must have both tropical service (which 
is conceded in this case) and one of the diseases listed as 
eligible for presumptive service connection as a tropical 
disease (which is not shown).  
See  38 C.F.R. § 3.309(b).  In this case, based on the 
veteran's statement regarding service in Burma, the Board 
will assume that he had tropical service; however, there is 
no competent evidence of record demonstrating that malaria 
was present to a compensable degree within one year of the 
veteran's discharge from active duty.  In fact, the medical 
evidence contains no diagnosis of malaria or residuals 
thereof at all.  

While the veteran's former spouse is competent to relate her 
observations of the veteran's symptoms (i.e., yellow skin 
tone) upon returning home from service, she is not competent 
to attribute such symptomatology to a specific diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-4 (1992) 
[holding that lay persons are not competent to offer medical 
opinions].
  
Accordingly, Hickson element (2) has also not been met.  

With respect to element (3), medical nexus, no competent 
medical nexus exists.  That is, no health care provider has 
attributed the veteran's complaints relative to malaria to 
his military service.  To the extent that the veteran himself 
and his former wife are attempting to provide a nexus between 
his claimed disability and his military service, their 
statements are not probative of a nexus between the 
conditions and military service.  See Espiritu, supra; see 
also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
[unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service].

In summary, none of the Hickson elements have been met.  
Therefore, the service connection claim for malaria must be 
denied.

Additional comment

The Board acknowledges the representative's contentions that 
the veteran served in combat and is entitled to the 
presumptions of 38 U.S.C.A. § 1154 regarding combat veterans.  
While the record does not confirm that the veteran engaged in 
combat during his period of active service, the Board notes 
that even assuming for argument's sake that he is a combat 
veteran the malaria claim would still be denied based on the 
same reasons and bases noted above.  

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See 38 C.F.R. § 3.304(d) (2003).

However, the Court has held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to show the 
existence of a current disability or link the claimed 
disorder etiologically to active service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999), the Court reiterated that 
the 38 U.S.C.A § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.  

In this case, the Board has already assumed that the veteran 
had "tropical service".  The record, however, is negative 
for a current diagnosis of malaria, evidence showing that 
malaria manifested within one year after service or competent 
medical evidence relating the claimed disability to service.  
The application of 38 U.S.C.A. § 1154(b) to the present claim 
cannot change the Board's decision.  

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefits sought on appeal are 
accordingly denied.


ORDER

Entitlement to service connection for malaria is denied.  








CONTINUED ON NEXT PAGE



REMAND

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for a right leg 
disability.  

Reasons for remand

Combat status

As noted above, the representative contends that the veteran 
engaged in combat during his period of service.  The Board 
notes that the record contains current diagnoses of hearing 
loss and a right leg disability.  Given such, the Board finds 
that the veteran's DD 214 or other similar service department 
record should be obtained to verify whether he engaged in 
combat during his period of service.  

VA examination 

Post-service VA medical records include an uninterpreted 
audiogram dated in June 2002 showing mild sloping to severe 
sensorineural hearing loss in both ears which the examiner 
concludes is as likely as not related to military noise 
exposure.  X-rays conducted in June 2002 note degenerative 
changes in the right knee, and clinical evaluation that month 
diagnosed possible meniscus cartilage damage of the medial 
side.  

The Board notes that the veteran has not been afforded VA 
examinations in conjunction with his hearing loss and right 
leg disability claims.  The VCAA and its implementing 
regulations require VA to provide a veteran with an 
examination or to obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. 
App. 370 (2002).

As alluded to in the Introduction, the veteran may wish to 
clarify exactly what right lower extremity disability he is 
referring to.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following:

1.  VBA should obtain a DD Form 214 or 
other service record from the service 
department to document whether or not the 
veteran engaged in combat during his 
period of active duty.  

2.  VBA should schedule the veteran for 
appropriate VA examination(s) to 
determine the nature and etiology of his 
hearing loss and right leg condition.  
The claims folder should be made 
available to and reviewed by the 
examiners prior to the examination(s).  
All indicated tests, studies and X-rays 
should be performed.  The examiner(s) 
should provide opinions as to whether it 
is as likely as not that any hearing loss 
and right leg disability found is related 
to the veteran's period of active 
service.  Report(s) should be prepared 
and associated with the veteran's VA 
claims folder.

3.  Thereafter, VBA should readjudicate 
the issues of entitlement to service 
connection for hearing loss and a right 
leg disability.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



